Citation Nr: 0913389	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for psychiatric disability, 
diagnosed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and W.L.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 
1978.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran provided testimony at a February 2009 hearing 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2007 VA compensation examination conducted for the 
purpose of adjudication of the Veteran's claim is not 
sufficient for rating purposes.  Aspects of the examiner's 
report tend to indicate that he did not sufficiently review 
the claims file or obtain an adequate medical history.  For 
example, when prompted to describe the pertinent evidence in 
the service treatment records, the examiner wrote only that 
"patient was treated for schizophrenia in the service."  In 
fact, the Veteran was not treated for schizophrenia during 
service.  He was evaluated as psychiatrically normal at 
entrance into service; was found to be experiencing a 
situational adjustment reaction in July 1978; was found to 
have a passive aggressive personality and to be fit for duty 
and fit for corrective custody in July 1978; and was 
clinically evaluated as psychiatrically normal at discharge 
from service in November 1978.  Additionally, significant new 
evidence has been received since the time of the January 2007 
VA examination, including a copy of the Veteran's complete 
Official Military Personnel File, which includes significant 
descriptions of the Veteran's performance, conduct, and 
episodes of alleged misconduct during service.  In May 2008, 
a private treating licensed clinician conducted a detailed 
review of the pertinent evidence, including the service 
treatment and service personnel records, and concluded that 
the Veteran had a psychotic break during service.  

In light of the above, a new VA psychiatric examination and 
opinion based on a thorough review of the pertinent evidence 
in the claims files would be useful in adjudication of the 
Veteran's claim.  Since the question as to in-service 
incurrence or aggravation of psychiatric disability appears 
to be a complex one, and in order to avoid the additional 
protracted development that sometimes occurs in cases of this 
type, and in light of the differing medical opinions of 
record, it would be useful if such an examination and opinion 
were provided by a panel of three mental health 
professionals.  See 38 U.S.C.A. § 5103A(d).  

Also, the private treatment records from P.B., MS, NCC, LMHC, 
SAP, who provided an extensive May 2008 medical opinion in 
support of the Veteran's claim, would be relevant in 
adjudication of this appeal.  The clinician's May 2008 
written opinion indicates that the Veteran's treatment with 
her began in March 2008.  Although the Veteran indicated at 
his February 2009 Board hearing that records of continuing 
treatment from this clinician had been obtained and 
associated with the claims files (see February 2009 Board 
hearing transcript (Tr.) at pages 47-48), the Veteran's 
impression in this regard appears to have been in error.  The 
private records of the Veteran's treatment with this 
clinician would be useful in adjudication of the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(a)-(c).     

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

Records sought should include all records 
of the Veteran's treatment with P.B., MS, 
NCC, LMHC, SAP, from March 2008 forward.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA psychiatric 
examination with a panel of three mental 
health professionals for the purpose of 
determining  whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) that the Veteran's 
current psychiatric disability, diagnosed as 
schizophrenia, a) began during service or is 
related to some incident of service; or b) 
existed prior to service, was present at the 
time of entrance into service, and was 
aggravated during service beyond the natural 
progress of the disease.  

If the clinicians determine that psychiatric 
disability existed prior to service, and was 
not resolved at the time of entrance into 
service, they should also offer a 
determination as to whether such disability 
a) clearly and unmistakably pre-existed 
service and was present at the time of entry 
into service and, if so, b) clearly and 
unmistakably was not aggravated beyond 
natural progression during service.

The questions are phrased in this manner in 
light of presumptions and standards of proof 
set forth in VA laws and regulations.

The RO should send the claims files to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed, to include the service treatment 
records, service personnel records, records 
of pre-service psychiatric treatment, and 
records of post-service psychiatric 
treatment and examination.      
 
The examiners are requested to provide a 
complete rationale for their opinion(s), as 
a matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

If the examiners are of differing opinions, 
the examiners should explain their 
differences so that the Board can 
impartially weigh and consider the 
differing opinions.

Also, the examiners should review the May 
2008 report from P.B., MS, NCC, LMHC, SAP.  
If they do not agree with the conclusions 
reached by Ms. P.B., they should explain why 
they do not agree with her report.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




